JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed February 16, 2016, be affirmed. To the extent appellant challenges the actions or inaction of various Superior Court judges named as defendants, they enjoy absolute immunity, see Atherton v. District of Columbia Office of the Mayor, 567 F.3d 672, 682 (D.C. Cir. 2009), and the district court lacks jurisdiction to review such actions or inaction, see Richardson v. District of Columbia Court of Appeals, 83 F.3d 1513, 1515 (D.C. Cir. 1996). We affirm the dismissal of appellant’s other claims, moreover, because he *17has failed to state any claim for relief. To the extent appellant challenges the actions of federal judges not named as defendants, this court has no basis to consider such claims. Finally, to. the extent appellant challenges the district court’s denial of his motion to recuse, that denial is affirmed because appellant has provided no reasonable basis to warrant recusal. See 28 U.S.C. § 455(a); SEC v. Loving Spirit Foundation, Inc., 392 F.3d 486, 493 (D.C. Cir. 2004).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.